        CASE 0:20-cr-00104-NEB-TNL Doc. 70 Filed 01/06/21 Page 1 of 49




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 United States of America,                         Case No. 20-cr-104 (NEB/TNL)

                      Plaintiff,

 v.                                             REPORT & RECOMMENDATION

 Matthew Lee Rupert,

                      Defendant.


 Angela M. Munoz and Jordan L. Sing, Assistant United States Attorneys, United States
 Attorney’s Office, 300 South Fourth Street, Suite 600, Minneapolis, MN 55415 (for the
 Government); and

 Jordan S. Kushner, Law Office of Jordan S. Kushner, 431 South Seventh Street, Suite
 2446, Minneapolis, MN 55415 (for Defendant).


                                   I. INTRODUCTION

       This matter is before the Court, United States Magistrate Judge Tony N. Leung, on

Defendant Matthew Lee Rupert’s Motion to Suppress Evidence Seized Pursuant to Search

Warrants, ECF No. 30; Motion to Suppress Evidence from Search and Seizure of

Defendant and Vehicle in Chicago, ECF No. 31; Motion to Suppress Statement, ECF No.

32; Motion to Dismiss Indictment for Failure to State Offense, ECF No. 33; and Motion to

Dismiss Charges Based on Void for Vagueness and Overbreadth, ECF No. 34. These

motions have been referred to the undersigned for a report and recommendation to the

district court, the Honorable Nancy E. Brasel, District Judge of the United States District

Court for the District of Minnesota, under 28 U.S.C. § 636 and D. Minn. LR 72.1.


                                            1
        CASE 0:20-cr-00104-NEB-TNL Doc. 70 Filed 01/06/21 Page 2 of 49




       A hearing was held on September 30, 2020. ECF No. 51. Assistant United States

Attorneys Angela M. Munoz and Jordan L. Singer appeared on behalf of the United States

of America (the “Government”). Attorney Jordan S. Kushner appeared on behalf of

Defendant. Post-hearing briefing is now complete, and these motions are ripe for a

determination by the Court.

                                      II. FINDINGS

       The Court heard testimony from Special Agent F. M. Stephens with the Federal

Bureau of Investigation (“FBI”). The Government offered and the Court received: Exhibit

A, the application, affidavit, and search warrant for certain Facebook accounts (“Facebook

Warrant”); Exhibit B, the receipt for property received/returned/released/seized in

connection with the execution of Exhibits C and D (“Receipt”); Exhibit C, the application,

affidavit, and search warrant for Defendant’s residence in Galesburg, Illinois, in connection

with riot and civil disorder (“Riot Warrant”); Exhibit D, the application, affidavit, and

search warrant for the same residence in connection with firearms and drugs (“Drug

Warrant”); Exhibit E, an incident report dated May 31, 2020, from the Chicago Police

Department (“Arrest Report”); Exhibit F, Facebook posts by “El Ricco Rupert”; Exhibit

G, video of the May 31, 2020 interview of Defendant; and Exhibit H, an advice-of-rights

form dated May 31, 2020, and signed by Defendant. Following the hearing, attached to its

post-hearing memorandum, the Government submitted a copy of a curfew order imposed

by the mayor of Chicago on May 30, 2020, between the hours of 9:00 p.m. and 6:00 a.m.




                                             2
          CASE 0:20-cr-00104-NEB-TNL Doc. 70 Filed 01/06/21 Page 3 of 49




(“Curfew Order”). 1 See generally Gov’t Ex. 1, ECF No. 60-1. Based upon the file and

documents contained therein, along with the testimony and exhibits presented, the

undersigned Magistrate Judge makes the following findings.

         Special Agent Stephens has been with the FBI for 20 years and is assigned to the

Minneapolis, Minnesota office. Tr. 24:20-23, 25:8-9, 80:22-81:14, ECF No. 54. 2 Special

Agent Stephens currently works as “a weapons of mass destruction coordinator,” and his

duties include preparing for, training, and investigating “anything that may involve

weapons of mass destruction.” Tr. 25:10-16.

         A. Death of George Floyd & Public Protests

         “On May 25, 2020, George Floyd died while in the custody of the Minneapolis

Police Department.” 3 Indictment ¶ 1, ECF No. 12; see Tr. 28:16-22; see also Riot Warrant

at 2574. 4 “The nature and circumstances of Mr. Floyd’s arrest, subsequent death, and the

actions of the Minneapolis Police Department came under intense public scrutiny.”

Indictment ¶ 1; see also Riot Warrant at 2574. “Almost immediately following Mr. Floyd’s

death, public protests began in Minneapolis[,] . . . expanded throughout the Twin Cities,”


1
  Defendant requested and was granted the opportunity to file a reply. ECF Nos. 61, 63; see also Def.’s Mem. in
Supp. at 5 n.2, ECF No. 59; see generally Def.’s Reply, ECF No. 68.
2
  Although the transcript has been temporarily sealed to allow for the process of redacting any personal identifiers,
see generally D. Minn. LR 5.5, any notice of intent to request redaction was due October 13, 2020, and no such
notice was filed. ECF No. 54.
3
  See, e.g., Goyette v. City of Minneapolis, No. 20-cv-1302 (WMW/DTS), 2020 WL 3056705, at *1 (D. Minn. June
9, 2020) (“On May 25, 2020, George Floyd died as a result of an encounter with four officers of the Minneapolis
Police Department (MPD). Video of the encounter captured by bystanders shows MPD officers placing Floyd, who
is black, in handcuffs and pinning him to the ground face down, while then-officer Derek Chauvin knelt on Floyd’s
neck. Floyd and several bystanders pleaded with Officer Chauvin to change his position to allow Floyd to breath[e].
Officer Chauvin refused and continued to kneel on Floyd’s neck for several minutes after Floyd became
unresponsive.”); see also Vernio v. Higgins, No. 19-cv-3024 (DWF/LIB), 2020 WL 3542757, at *4 (D. Minn. June
29, 2020) (“On May 25, 2020, George Floyd, a 46-year-old African American man was killed by a police officer in
Minneapolis, Minnesota when the police officer knelt on Floyd’s neck for seven minutes and forty-six seconds.”).
4
  For ease of reference, the Court cites to the bates-stamped page numbers of the Government’s exhibits where
available.

                                                          3
          CASE 0:20-cr-00104-NEB-TNL Doc. 70 Filed 01/06/21 Page 4 of 49




and spread “throughout the United States and elsewhere.” 5 Indictment ¶ 1; see Tr. 28:19-

23; see also Riot Warrant at 2574. Some of this activity went beyond public protest and

non-violent civil disobedience and, instead, “devolved into rioting, looting, and arson,”

among other things. Tr. 28:22-25. Special Agent Stephens was asked to assist in the

investigation of these events. Tr. 25:17-21.

        B. El Ricco Rupert Facebook Video

        Defendant lives in Galesburg, Illinois.                   Tr. 27:21-23.         Around the time of

Defendant’s arrest, see infra Section II.C, law enforcement became aware of a “live,” real-

time video dated May 29, 2020, posted to the Facebook account of “El Ricco Rupert,”

Defendant’s Facebook account. Tr. 28:16-19, 29:1-19, 33:17-34:2; see Tr. 43:16-44:1,

63:13-19; see also Facebook Warrant at 2574-76. The video was just over two hours long.

Tr. 29:1-23; see also Facebook Warrant at 2574. In the video, Defendant is “narrating his

and his associates’ activities . . . in Minneapolis,” Minnesota, on May 29. Tr. 29:1-5; see

Tr. 31:23-32:4; Facebook Warrant at 2576.

        Among other things, the video shows Defendant encouraging others to throw

“bombs” at law enforcement; trying to break into a business; trying to light another


5
  See, e.g., Vernio, 2020 WL 3542757, at *4 (“The death of Mr. Floyd has sparked protests of police brutality both
domestically and internationally.”); Goyette, 2020 WL 3056705, at *1 (“Video of the encounter circulated rapidly,
and hundreds of justifiably angry citizens began protesting in Minneapolis and Saint Paul, as well as nationally and
around the world.”); see also, e.g., Wise v. City of Portland, No. 3:20-CV-01193-IM, ___ F. Supp. 3d ____, 2020
WL 5231486, at *1 (D. Or. Sept. 2, 2020) (“George Floyd’s tragic killing on May 25, 2020 sparked national and
international protests in support of Black lives and against systemic racism in American policing.”); Gonzales v.
City of San Jose, No. 19-CV-08195-NC, 2020 WL 4430799, at *5 (N.D. Cal. July 31, 2020) (“The Minneapolis
Police Department’s killing of George Floyd on May 25 of this year catalyzed protests throughout the nation against
police use of excessive force that continue today.”); Soos v. Cuomo, 470 F. Supp. 3d 268, 274 (N.D. N.Y. 2020)
(“Mass race-related protests have erupted across the nation, including in the State of New York, in response to the
death of African-American George Floyd on May 25, 2020.”).



                                                         4
        CASE 0:20-cr-00104-NEB-TNL Doc. 70 Filed 01/06/21 Page 5 of 49




business on fire; and taking items from a third business. Tr. 29:19-30:4; see Riot Warrant

at 1254-55; Facebook Warrant at 2574-76.            Based on Special Agent Stephens’s

investigation, Defendant was in Minneapolis for less than 24 hours before returning home

to Illinois. Tr. 32:9-20.

       C. Defendant’s Arrest

       On May 31, 2020, Defendant was arrested in Chicago around 2:00 a.m. Tr. 54:8-

13; Riot Warrant at 1257; Facebook Warrant at 2577; see generally Arrest Report. At the

hearing, Special Agent Stephens testified that he did not communicate with the Chicago

police officers who arrested Defendant and did not observe Defendant’s arrest. Tr. 77:7-

79:5. Instead, Special Agent Stephens obtained the Arrest Report in the course of his

investigation in cooperation with his FBI counterparts in Illinois, who in turn worked

directly with the Chicago Police Department. Tr. 56:4-59:13; see Tr. 61:20-25.

       The Arrest Report describes the circumstances of Defendant’s arrest. A curfew had

been imposed by the mayor of Chicago on May 30, 2020, between the hours of 9:00 p.m.

and 6:00 a.m. “in an effort to minimize the violent rioting (looting, mob actions, property

damage).” Arrest Report at 164; see Tr. 83:17-19; see also Curfew Order at 1. The Curfew

Order authorized the Chicago Police Department to “ensure compliance with this Order

using any means necessary (warning, fine and/or arrest),” and that “any person who

violate[d] th[e] Order . . . [would] be subject to arrest.” Curfew Order at 2.

       Chicago police received a report of three individuals in possession of an incendiary

device in the vicinity of a certain area. Arrest Report at 164. Chicago police subsequently

observed a group of individuals matching the suspect individuals’ description in the area

                                              5
        CASE 0:20-cr-00104-NEB-TNL Doc. 70 Filed 01/06/21 Page 6 of 49




of the report, standing next to a maroon sedan with the doors open, and approached to

investigate as well as enforce the Curfew Order. Arrest Report at 164; see Tr. 55:1-4.

Defendant was arrested in the early morning of May 31 for violating curfew. Tr. 62:2-15;

Riot Warrant at 1257; Facebook Warrant at 2577; see Tr. 79:6-8, 81:22-24, 97:23-98:6.

Defendant was arrested standing next to the vehicle. Arrest Report at 164; Tr. 60:25-61:25.

Defendant admitted to Chicago police that he owned the vehicle and an inquiry of the

vehicle showed him as the registered owner. Arrest Report at 164; Tr. 61:1-18; see Tr.

84:14-85:1. The vehicle was “impounded under MCC violations.” Arrest Report at 164.

During a custodial search, a bookbag containing “incendiary explosives/fireworks” was

found in the vehicle. Arrest Report at 164; see Tr. 55:5-7, 62:2-4.

       D. Interview of Defendant

       Later that morning, Defendant was interviewed by two special agents of the FBI in

Chicago. See generally Ex. G; see also Tr. 66:9-69:2, 70:10-22, 73:5-7. The audio from

this interview is, at times, difficult to make out. Just as the agents entered the room in

which he is being held, Defendant told them that he wanted to speak with a lawyer. Ex. G

at 1:55-57; see Tr. 73:8-12. Still on their way in, one of the agents responded, “I’m sorry?”

Ex. G at 1:59. Defendant repeated that he did not want to speak with them. Ex. G at 2:00-

01.

       The agent said, “Okay,” and proceeded to identify himself and the other agent as

agents of the FBI. Ex. G at 2:01-02. The agent went on to state that they wanted to talk

with him, but he understood that Defendant was claiming that he wanted to talk with a

lawyer. Ex. G at 2:03-06; see Tr. 86:9-17. At the hearing, Special Agent Stephens testified

                                             6
        CASE 0:20-cr-00104-NEB-TNL Doc. 70 Filed 01/06/21 Page 7 of 49




that, in his training and experience, it was common practice to confirm that an individual

actually wanted to speak with a lawyer. Tr. 73:20-24. Defendant then waved the agents

in, telling them it was fine and that he would talk with them. Ex. G at 2:07-11.

       The first agent told Defendant that, before they would talk with him, they would

read him his rights and make sure that he understood them. Ex. G at 2:14-22. Defendant

responded that he knew his rights. Ex. G at 2:22-23. Nevertheless, the second agent went

through Defendant’s rights off of a form. Ex. G at 2:30-3:13; see Tr. 74:6-17; see generally

Ex. H. Defendant was then asked if he understood his rights and whether he had any

questions. Ex. G at 3:14-19. Although Defendant’s response is inaudible, the second agent

said, “Okay,” and asked Defendant to sign the form. Ex. G at 3:20-23.

       Before Defendant signed the form, the first agent stepped out to take a phone call.

Ex. G at 3:22-34. While Defendant and the second agent waited for the first agent to return,

Defendant said something indiscernible to the second agent and reached out to sign the

form. Ex. G at 4:55-5:00; see Ex. G at 3:34-6:22. The second agent handed the form to

Defendant, showed him where to sign, and again explained that these were the rights

Defendant was “consenting to.” Ex. G at 5:03-10; see Ex. H; see also Tr. 75:3-5.

Defendant can be seen bending over the form while the second agent hands him a pen to

sign. Ex. G at 4:56-5:06. Defendant subsequently hands the pen back and the second agent

takes the form from him. Ex. G at 5:07-5:11. After Defendant signed the form, the second

agent explained that they would wait for the first agent to return before beginning the

interview. Ex. G at 5:26-30; see Ex. H; see also Tr. 75:15-20.



                                             7
        CASE 0:20-cr-00104-NEB-TNL Doc. 70 Filed 01/06/21 Page 8 of 49




       Upon his return, the first agent apologized for having to step out; emphasized that

he wanted to make sure that Defendant was okay talking with them and that he read and

understood his rights; and confirmed that it was Defendant’s signature on the form. Ex. G

at 6:23-44; see Ex. H. Defendant then spoke with the agents about, among other things,

the circumstances bringing him to Chicago, with whom he was traveling, and the events of

his arrest. Ex. G at 6:50-8:56; see Tr. 76:2-16. Afterwards, Defendant stated that he

wanted to speak with a lawyer and ended the interview. Ex. G at 8:57-9:10. After the

agents left, Defendant can be heard shouting to another individual, instructing that person

to say the person wants to speak with a lawyer and not to talk with law enforcement. Ex.

G at 10:28-48.

       E. Investigations in Illinois & Minnesota

              1. Illinois: Riot & Drug Warrants

       Following Defendant’s arrest in Chicago, on June 1, 2020, a different FBI special

agent applied for a warrant to search Defendant’s residence in Galesburg for evidence

related to riot and civil disorder in both Minnesota and Illinois. Tr. 40:14-42:17, 93:9-

95:4; see generally Riot Warrant. The Riot Warrant was based on, among other things,

“destructive devices” having been found “in [Defendant’s] possession and within his

control” at the time of his arrest as well as Defendant’s Facebook activity. Riot Warrant

at 1254. This activity included but was not limited to: the El Ricco Rupert video in

Minnesota described above; another video also from May 29, 2020, in which Defendant is

pushing a cart containing multiple items that appear to be stolen from a closed store in

Minnesota and stating that he is heading to his vehicle; posts from the night of May 30,

                                            8
        CASE 0:20-cr-00104-NEB-TNL Doc. 70 Filed 01/06/21 Page 9 of 49




2020, indicating that Defendant intends to continue rioting and looting and ultimately heads

to Chicago; and videos showing Defendant in Chicago, wanting to start a riot and damage

property as well as entering a convenience store that had been broken into and having stolen

items placed into his backpack. Riot Warrant at 1254-57.

       While executing the Riot Warrant at Defendant’s residence, law enforcement

observed, “in plain sight, marijuana in glass jars on a dining room table, a large stack of

United States Currency secured with a rubber band beside glass jars containing a green

vegetation (suspected to be marijuana) on the dining room table,” a handgun “lying on the

couch in the living room,” “a rifle against the wall” in an upstairs bedroom, “a large

marijuana grow downstairs in the basement containing numerous marijuana plants, and a

large vacuum sealed bag containing suspected marijuana in the stairwell,” among other

things. Drug Warrant at 1266. Law enforcement stopped their search and applied for and

received the Drug Warrant in connection with firearm and drug offenses. Tr. 48:3-13; see

generally Drug Warrant.

       The Riot and Drug Warrants were both obtained by telephone. Riot Warrant at

1251; Drug Warrant at 1265. Each of the applications states that it was based on the

attached affidavit. Riot Warrant at 1251; Drug Warrant at 1265. And, at the end of each

affidavit, the magistrate judge signed underneath a statement indicating that the affidavit

had been “subscribed and sworn to before [him].” Riot Warrant at 1260; Drug Warrant at

1270. The applications similarly stated that each had been “[a]ttested to by the applicant

in accordance with the requirements of Fed. R. Crim. P. 4.1 by          Telephone



                                             9
        CASE 0:20-cr-00104-NEB-TNL Doc. 70 Filed 01/06/21 Page 10 of 49




(specify reliable electronic means),” and were signed by the magistrate judge. Riot

Warrant at 1251; Drug Warrant at 1265.

       A single receipt was left for the execution of both warrants, listing both the

Minnesota and Illinois investigative file numbers. Tr. 51:2-52:6; see generally Receipt.

Among the items seized in connection with the Riot and Drug Warrants were: two firearms,

ammunition and firearms accessories, fireworks, plants, posters, printer cartridges,

computer bags, suspected drugs and drug paraphernalia, cash, a rental agreement, glass

jars, a travel bag, grow lights, and a digital video recorder. Receipt at 1.

       At the hearing, Special Agent Stephens was asked to identify which items were

seized in connection with the Minnesota investigation and which were seized in connection

with the Illinois investigation. Tr. 52:18-54:5. Special Agent Stephens indicated that the

printer cartridges, computer bags, fireworks, and possibly the travel bag were seized in

connection with the Minnesota investigation into rioting and civil disorder. Tr. 52:18-

53:11, 95:5-24. Special Agent Stephens did not know whether the posters were seized in

connection with the Minnesota investigation or what they said. Tr. 53:12-15, 95:25-96:17.

Special Agent Stephens additionally testified that the firearms and related accessories as

well as the suspected drugs and drug paraphernalia were not part of the Minnesota

investigation. Tr. 53:16-54:5.

              2. Minnesota: Facebook Warrant

       Special Agent Stephens requested the Facebook Warrant from a magistrate judge in

the District of Minnesota. Tr. 34:3-4, 91:1-8; see, e.g., Facebook Warrant at 2571-72. Due



                                              10
       CASE 0:20-cr-00104-NEB-TNL Doc. 70 Filed 01/06/21 Page 11 of 49




to the COVID-19 pandemic, an electronic process was used. Facebook Warrant at 2571;

Tr. 34:13-35:4.

      Special Agent Stephens presented himself and the written warrant materials to the

magistrate judge using both a secure, simultaneous audio and visual connection through

FaceTime and e-mail. Tr. 34:13-35:1, 36:13-21, 38:24-39:12, 91:18-21; see also Facebook

Warrant at 2571. A copy of the written warrant materials was provided to the magistrate

judge before the meeting. Tr. 36:22-37:1, 91:22-92:6. Just as if he had been present in

person, Special Agent Stephens was sworn in and attested to the accuracy of the warrant

materials before the magistrate judge. Tr. 35:11-13; 37:13-15, 92:16-93:2.

      The basis for the Facebook Warrant was presented to the magistrate judge solely

through Special Agent Stephens’s affidavit. Tr. 35:20-36:9. After having been sworn in

by the magistrate judge, Special Agent Stephens then showed the unsigned documents to

the magistrate judge. Tr. 36:22-37:4. Thereafter, making a point to ensure that “there was

no interrupted video” feed and that the magistrate judge “could physically see [him]

moving [his] hand to the document and signing it,” Special Agent Stephens signed the

documents. Tr. 37:5-9, 93:3-4. After the documents were signed, Special Agent Stephens

was directed by the magistrate judge to scan and e-mail the signed documents. Tr. 37:9-

11, 16-37:2. The magistrate judge subsequently signed the documents and Special Agent

Stephens was provided with a fully signed warrant to execute. Tr. 38:3-16.

      At the end of the affidavit in support of the Facebook Warrant, the magistrate judge

signed underneath a statement indicating that the affidavit had been “SUBSCRIBED and

SWORN to before [her] by reliable Electronic means (FaceTime and email) pursuant to

                                           11
       CASE 0:20-cr-00104-NEB-TNL Doc. 70 Filed 01/06/21 Page 12 of 49




Fed. R. Crim. P. 41(d)(3).” Facebook Warrant at 2584; see also Facebook Warrant at 2571

(“SUBSCRIBED and SWORN before me by reliable electronic means (FaceTime and

email) pursuant to Fed. R. Crim. P. 41(d)(3).”) (application); Tr. 38:22-39:9.

                            III. CONCLUSIONS OF LAW

       Based upon the foregoing findings, the undersigned Magistrate Judge makes the

following conclusions of law.

       A. Motion to Suppress Evidence: Facebook, Riot & Drug Warrants

       The Court begins with Defendant’s challenge to the three warrants.

              1. Facebook Warrant

       As noted above, the Facebook Warrant was obtained using an electronic process,

whereby the affidavit and written warrant materials were presented to the issuing

magistrate judge using both a secure, simultaneous audio and visual connection through

FaceTime and e-mail. The Federal Rules of Criminal Procedure expressly contemplate

that “a magistrate judge may issue a warrant based on information communicated by

telephone or other reliable electronic means.” Fed. R. Crim. P. 41(d)(3); see Fed. R. Crim.

P. 4.1(a) (“A magistrate judge may consider information communicated by telephone or

other reliable electronic means when reviewing a complaint or deciding whether to issue a

warrant or summons.”).

       When telephone or other reliable electronic means are used, Rule 4.1 requires the

magistrate judge to place “the applicant and any person on whose testimony the application

is based” under oath. Fed. R. Crim. P. 4.1(b)(1); see, e.g., United States v. Skarda, 845

F.3d 370, 375 (8th Cir. 2016). The manner in which a record is then created depends on

                                            12
        CASE 0:20-cr-00104-NEB-TNL Doc. 70 Filed 01/06/21 Page 13 of 49




whether the applicant merely “attest[s] to the contents of a written affidavit” or if additional

testimony or exhibits are considered by the magistrate judge. Fed. R. Crim. P. 4.1(b)(2);

see Skarda, 845 F.3d at 375. “If the applicant does no more than attest to the contents of a

written affidavit submitted by reliable electronic means, the [magistrate] judge must

acknowledge the attestation in writing on the affidavit.” Fed. R. Crim. P. 4.1(b)(2)(A); see

Skarda, 845 F.3d at 375. If additional testimony or exhibits are considered,

              the [magistrate] judge must:

                      (i) have the testimony recorded verbatim by an
                      electronic recording device, by a court reporter, or in
                      writing;

                      (ii) have any recording or reporter’s notes transcribed,
                      have the transcription certified as accurate, and file it;

                      (iii) sign any other written record, certify its accuracy,
                      and file it; and

                      (iv) make sure that the exhibits are filed.

Fed. R. Crim. P. 4.1(b)(2)(B); see Skarda, 845 F.3d at 375.

       Defendant argues the magistrate judge did not create a proper record under Rule

4.1(b) for the Facebook Warrant. The basis for the Facebook Warrant was presented to the

magistrate judge solely through Special Agent Stephens’s affidavit.             There was no

additional testimony. Contra Fed. R. Crim. P. 4.1(b)(2)(B). Nor were there any additional

exhibits. Contra Fed. R. Crim. P. 4.1(b)(2)(B). Consistent with Rule 4.1(b)(2)(A), the

magistrate judge expressly acknowledged, in writing, that Special Agent Stephens attested

to the contents of his affidavit by reliable electronic means. Given that Special Agent

Stephens did no more than attest to the contents of his affidavit and the written materials

                                              13
            CASE 0:20-cr-00104-NEB-TNL Doc. 70 Filed 01/06/21 Page 14 of 49




previously provided to the magistrate judge, the magistrate judge properly acknowledged

Special Agent Stephens’s attestation in writing on his affidavit and there was no failure to

create the record required under Rule 4.1(b).

        Accordingly, the Court recommends that Defendant’s motion be denied in so far as

it seeks to suppress evidence obtained from the Facebook Warrant.

                 2. Riot & Drug Warrants

        The Riot and Drug Warrants were both issued by a magistrate judge in the Central

District of Illinois. Rule 41 permits a defendant to move for suppression of evidence “in

the court where the trial will occur.” Fed. R. Crim. P. 41(h).

                            a.     Proper Record

        Like the Facebook Warrant, Defendant argues that the magistrate judge did not

create a proper record under Rule 4.1(b) for the Riot and Drug Warrants. Defendant bases

his argument on “information and belief,” ECF No. 30 at 1, and the absence of Special

Agent Stephens’s personal knowledge as to the process utilized in the Central District of

Illinois.

        Consistent with Rules 4.1(a) and 41(d)(3), the Riot and Drug Warrants were applied

for by telephone. 6 Consistent with Rule 4.1(b)(1), the Riot and Drug Warrants each

indicate that the applicant was placed under oath. Riot Warrant at 1251, 1260; Drug

Warrant at 1265, 1270. The Riot and Drug Warrants also each indicate that they were

based on the attached affidavit. Riot Warrant at 1251; Drug Warrant at 1265. See Fed. R.


6
 To the extent Defendant is suggesting that the Government was required “to establish that the telephonic means of
communication for obtaining the warrant, as indicated in the warrant, were ‘reliable’ within the meaning of Rule
41(d)(3),” Def.’s Mem. in Supp. at 12-13, Defendant has offered no authority in support of this argument.

                                                       14
       CASE 0:20-cr-00104-NEB-TNL Doc. 70 Filed 01/06/21 Page 15 of 49




Crim. P. 4.1(b)(2)(A). Defendant argues that Special Agent Stephens did “not know if

there was any discussion between the [magistrate] judge and [the] agent in addition to the

presentation of the application.” Def.’s Mem. in Supp. at 12. There is, however, no

evidence in the record suggesting or any basis upon which it could reasonably be inferred

that additional testimony or exhibits were considered in connection with either the Riot

Warrant or the Drug Warrant. See, e.g., Carter v. United States, 729 F.2d 935, 940 (8th

Cir. 1984) (“As a general rule, the burden of proof is on the defendant who seeks to

suppress evidence . . . .”); United States v. Golden, 418 F. Supp. 3d 416, 421 (D. Minn.

2019). Absent any indication that the Riot and Drug Warrants were based on additional

testimony or exhibits and in light of the magistrate judge’s written acknowledgement of

the applying agent’s attestation on the applications and affidavits, there was no failure to

create the record required under Rule 4.1(b). See Fed. R. Crim. P. 4.1(b)(2)(A).

                       b.   Beyond the Scope

       While Defendant listed a number of items initially in his motion to suppress as being

beyond the scope of the Riot and Drug Warrants, see ECF No. 30 at 2, Defendant’s post-

hearing arguments focus only on the posters that were seized. See Def’s Mem. in Supp. at

12-13. Defendant argues that Special Agent Stephens did not know how the posters were

“related to the alleged offenses” or “how they were covered by the warrant.” Def.’s Mem.

in Supp. at 12-13. Defendant argues that the posters “must therefore be suppressed as

beyond the scope of the warrant.” Def.’s Mem. in Supp. at 13.

       There is very little information in the record regarding the seized posters. What the

posters say and/or depict is not apparent from the record before the Court. Defendant has

                                            15
         CASE 0:20-cr-00104-NEB-TNL Doc. 70 Filed 01/06/21 Page 16 of 49




described them as “containing political statements that are protected speech under the First

Amendment.” ECF No. 30 at 2. Special Agent Stephens did not know what the posters

said or if they were related to the Minneapolis investigation. The Government argues that

the Riot Warrant “plainly authorized the seizure of posters containing derogatory

statements about law enforcement officers.” Gov’t’s Suppl. Opp’n at 6, ECF No. 60; see

also Gov’t’s Consol. Resp. at 9, ECF No. 39. There is, however, nothing in the record

indicating that the posters contained derogatory statements about law enforcement officers.

Nor is there anything in the record connecting the posters to the Drug Warrant and the

Illinois investigation into firearm and drug offenses. The absence of information on this

subject is confounding, unduly complicating what should have been a straightforward

issue.

         “The Fourth Amendment requires that a warrant particularly describe the things to

be seized.” Thiel v. Korte, 954 F.3d 1125, 1129 (8th Cir. 2020) (citing Groh v. Ramirez,

540 U.S. 551, 557 (2004)); see U.S. Const. amend. IV (“[N]o Warrants shall issue, but

upon probable cause, supported by Oath or affirmation, and particularly describing the

place to be searched, and the persons or things to be seized.”). “The general touchstone of

reasonableness which governs Fourth Amendment analysis governs the method of

execution of the warrant.” United States v. Ramirez, 523 U.S. 65, 71 (1998) (citation

omitted); accord United States v. Gregoire, 638 F.3d 962, 967 (8th Cir. 2011); see, e.g.,

United States v. Crawford, 220 F. Supp. 3d 931, 936 (W.D. Ark. 2016).

         “Possession of a search warrant does not ‘give the executing officers carte blanche

as to its execution.’” Stepnes v. Ritschel, 663 F.3d 952, 962 (8th Cir. 2011) (quoting

                                             16
       CASE 0:20-cr-00104-NEB-TNL Doc. 70 Filed 01/06/21 Page 17 of 49




Walden v. Carmack, 156 F.3d 861, 873 (8th Cir. 1998)). “When executing a search

warrant, a law enforcement official ‘must have probable cause to believe that items seized

in connection with a valid search warrant are associated with suspected criminal activity.’”

Id. (quoting Walden, 156 F.3d at 873); see Thiel, 954 F.3d at 1128. “Adjudication of

whether items seized fit within the warrant’s description ultimately turns on the substance

of the items seized and not the label assigned to it by [the person from whom the items

were seized].” McClendon v. Story Cty. Sheriff’s Office, 403 F.3d 510, 516 (8th Cir. 2005)

(quotation omitted).

       “As a general rule, the burden of proof is on the defendant who seeks to suppress

evidence, but on the government to justify a warrantless search.” Carter, 729 F.2d at 940

(citation omitted); see, e.g., Golden, 418 F. Supp. 3d at 418, 421; see also, e.g., United

States v. Kennedy, 427 F.3d 1136, 1140 (8th Cir. 2005) (“In the case of a warrantless

search, the government bears the burden of establishing an exception to the warrant

requirement.”). The posters at issue were not obtained pursuant to a warrantless search

and, generally speaking, posters related to the criminal activity being investigated fall

within the categories of items the Riot and Drug Warrants authorized to be seized.

Defendant has not identified any authority that “posters containing political statements that

are protected speech under the First Amendment” may not be seized pursuant to a lawful

warrant. ECF No. 30 at 2. Nor has he articulated what or how that “protected speech”

exceeded the scope of the Riot and Drug Warrants. Absent some articulation of how the

seizure of the posters exceeded the scope of the warrants, the Court concludes that

Defendant has not met his initial burden as to why this evidence should be suppressed. See

                                             17
       CASE 0:20-cr-00104-NEB-TNL Doc. 70 Filed 01/06/21 Page 18 of 49




Carter, 729 F.2d at 940; Golden, 418 F. Supp. 3d at 421; see also Crawford, 226 F. Supp.

3d at 936-37 (noting “burden of proof for an allegation that the Government exceeded the

scope of a search warrant does not appear to be clearly developed in the Eighth Circuit”

and concluding defendant “has the initial burden to show that the search exceeded the scope

of the warrant”).

       Based on the foregoing, the Court recommends that Defendant’s motion to suppress

evidence obtained in connection with the Riot and Drug Warrants be denied.

       B. Motion to Suppress Evidence: Arrest & Vehicle Search

       The Fourth Amendment prohibits unreasonable searches and seizures. U.S. Const.

amend. IV; United States v. Rowe, 878 F.3d 623, 628 (8th Cir. 2017). Defendant argues

that law enforcement lacked probable cause to arrest him for violating curfew in Chicago

and the warrantless search of his vehicle was unlawful.

              1. Curfew Order, Arrest Report & Special Agent Stephens’s Testimony

       The Court first addresses Defendant’s argument that the Government failed to meet

its burden with respect to the circumstances of his arrest and the search of his vehicle

because the Government “failed to call any witness who participated in, observed or

otherwise had any personal knowledge of the arrest of [Defendant] or search of his

vehicle.” Def.’s Mem. in Supp. at 4. Defendant argues that “[t]he Court is left to rely on

vague commentary by an FBI agent who was not involved, based on the vague police report

that the Court admitted into evidence over the defense objection based on [a] lack of

foundation.” Def.’s Mem. in Supp. at 4.



                                            18
        CASE 0:20-cr-00104-NEB-TNL Doc. 70 Filed 01/06/21 Page 19 of 49




       “[T]he interests at stake in a suppression hearing are of a lesser magnitude than those

in the criminal trial itself. At a suppression hearing, the court may rely on hearsay and

other evidence, even though that evidence would not be admissible at trial.” United States

v. Raddatz, 447 U.S. 667, 679 (1980); accord United States v. Boyce, 797 F.2d 691, 693

(8th Cir. 1986); see also United States v. Thompson, 533 F.3d 964, 969 (8th Cir. 2008);

Golden, 418 F. Supp. 3d at 421.

              This difference in procedural protections is reflected in the
              Federal Rules of Evidence. Rule 104(a) states that the trial
              court, in making its determination of preliminary questions
              concerning the qualification of a person to be a witness, the
              existence of a privilege, or the admissibility of evidence, “is
              not bound by the rules of evidence except those with respect to
              privileges.”

Boyce, 797 F.2d at 693; see Golden, 418 F. Supp. 3d at 421. But, “although the rules of

evidence do not apply in suppression proceedings, this does not mean that there are no

standards whatsoever.” Golden, 418 F. Supp. 3d at 422. “The evidence on which the Court

relies in ruling on a suppression motion must still be sufficiently reliable and probative.”

Id.

       At the hearing, Special Agent Stephens testified that he obtained the Arrest Report

during the course of his investigation through his FBI counterparts in Illinois and their

relationship with the Chicago Police Department. For purposes of the instant motions only,

the Court finds Special Agent Stephens’s testimony credible and the Arrest Report

sufficiently reliable and probative of the circumstances surrounding Defendant’s arrest and

the search of his vehicle.



                                             19
       CASE 0:20-cr-00104-NEB-TNL Doc. 70 Filed 01/06/21 Page 20 of 49




                2. Arrest

       “A warrantless arrest by law enforcement is reasonable where there is probable

cause to believe that someone has committed or is committing a crime.” United States v.

Winarske, 715 F.3d 1063, 1066 (8th Cir. 2013) (citing Devenpeck v. Alford, 543 U.S. 146,

152 (2004)); see also Draper v. United States, 358 U.S. 307, 310 (1959) (“The crucial

question for us then is whether knowledge of the related facts and circumstances gave [law

enforcement] probable cause within the meaning of the Fourth Amendment . . . to believe

that petitioner had committed or was committing a violation of the narcotics laws.”

(quotation and footnote omitted)).

       “Probable cause is a practical and common-sensical standard that is based on the

totality of the circumstances and requires only the kind of fair probability on which

reasonable and prudent people, not legal technicians, act.” United States v. Murillo-

Salgado, 854 F.3d 407, 418 (8th Cir. 2017) (quotation omitted). “To determine whether

an officer had probable cause for an arrest, [courts] examine the events leading up to the

arrest, and then decide whether these historical facts, viewed from the standpoint of an

objectively reasonable police officer, amount to probable cause.” District of Columbia v.

Wesby, 138 S. Ct. 577, 586 (2018) (quotation omitted). In the end, “[p]robable cause ‘is

not a high bar.’” Wesby, 138 S. Ct. at 586 (quoting Kaley v. United States, 571 U.S. 320,

338 (2014)). “It ‘requires only a probability or substantial chance of criminal activity, not

an actual showing of such activity.’” Id. (quoting Illinois v. Gates, 462 U.S. 213, 243-244,

n.13 (1983)).



                                             20
        CASE 0:20-cr-00104-NEB-TNL Doc. 70 Filed 01/06/21 Page 21 of 49




       Here, the mayor of Chicago imposed a citywide curfew on May 30 from 9:00 p.m.

to 6:00 a.m. in response to large protests, which had resulted in acts of violence and

destruction. The Curfew Order provided that violation of the curfew was an arrestable

offense. Defendant was subsequently observed by Chicago police out in the early morning

hours of May 31, during the hours of curfew.

       Defendant argues that being out during the hours of curfew cannot form the basis

for his arrest because the Arrest Report did not identify a specific law he is alleged to have

violated. Defendant further argues the Curfew Order itself was flawed, exceeding the

bounds of the mayor’s authority and the ordinances cited therein as well as infringing upon

his rights of free speech and freedom of movement.

       The Court expresses no opinion on the ultimate validity of the Curfew Order and

whether Defendant may have available to him certain legal defenses in the event he is

charged with violating that Order. Probable cause does not require arresting officers “to

witness actual criminal activity or have collected enough evidence so as to justify a

conviction for there to be a legitimate finding of probable cause to justify a warrantless

arrest.” Winarske, 715 F.3d at 1067.

       Probable cause is assessed “from the viewpoint of a reasonably prudent police

officer acting in the circumstances of the particular case.” United States v. Davis, 867 F.3d

1021, 1027 (8th Cir. 2017) (quotation omitted); see also, e.g., United States v. Magness,

69 F.3d 872, 874 (8th Cir. 1995) (“Probable cause exists if the facts and circumstances

within the arresting officer’s knowledge were sufficient to warrant a prudent person’s

belief that the suspect had committed or was committing an offense.”). Under the totality

                                             21
        CASE 0:20-cr-00104-NEB-TNL Doc. 70 Filed 01/06/21 Page 22 of 49




of the circumstances, especially the civil unrest in which the Curfew Order was issued, a

reasonably prudent Chicago police officer having knowledge of the Curfew Order would

believe that someone out during curfew has committed or is committing a crime.

Accordingly, there was probable cause for Chicago police to believe that Defendant had

committed a crime by violating the Curfew Order and arrest him without a warrant.

              3. Vehicle Search

       Defendant also challenges the warrantless search of his vehicle following his arrest.

“The Fourth Amendment generally prohibits warrantless searches, subject to a few narrow

exceptions.” United States v. Dunn, 928 F.3d 688, 692 (8th Cir. 2019). “One such

exception allows law enforcement to inventory the contents of a lawfully impounded

vehicle without a warrant or probable cause.” Id. (quotation omitted). “Another exception

allows officers to search a vehicle if, before searching, they have probable cause to believe

the vehicle contains contraband or other evidence of a crime.” Id. (quotation omitted).

                        a.   Inventory Search

       “Inventory searches are one of the well-defined exceptions to the warrant

requirement of the Fourth Amendment.” United States v. Morris, 915 F.3d 552, 556 (8th

Cir. 2019) (quotation omitted). “It is ‘well-settled’ law that ‘a police officer, after lawfully

taking custody of an automobile, may conduct a warrantless inventory search of the

property to secure and protect vehicles and their contents within police custody.’” United

States v. Williams, 777 F.3d 1013, 1015 (8th Cir. 2015) (quoting United States v. Rehkop,

96 F.3d 301, 305 (8th Cir. 1996)); see also Morris, 915 F.3d at 556. “Police may take



                                              22
       CASE 0:20-cr-00104-NEB-TNL Doc. 70 Filed 01/06/21 Page 23 of 49




protective custody of a vehicle when they have arrested its occupants, even if it is lawfully

parked and poses no public safety hazard.” Morris, 915 F.3d at 556 (quotation omitted).

       Defendant was observed standing next to a maroon sedan, with the doors open, at

the time of his arrest. Arrest Report at 164. Defendant was arrested along with the other

individuals accompanying him. Arrest Report at 164. At the time of his arrest, Defendant

admitted to Chicago police that he owned the vehicle and an inquiry of the vehicle showed

him to be the registered owner. Arrest Report at 164. Chicago police took the vehicle into

custody and impounded it for “MCC violations.” Arrest Report at 164. An inventory

search of the vehicle “revealed a red bookbag with incendiary explosives/fireworks.”

Arrest Report at 164. Pursuant to the inventory-search exception, the warrantless search

of Defendant’s vehicle was lawful.

                       b.   Probable Cause

       Regardless of any need to inventory the contents of Defendant’s vehicle in

connection with the impoundment, there was probable cause to believe the vehicle

contained contraband or other evidence of a crime. “Under the ‘automobile exception’ to

the Fourth Amendment, police may conduct a warrantless search of a vehicle if there is

probable cause to believe that the vehicle contains contraband or other evidence of a

crime.” Winarske, 715 F.3d at 1068; see also Dunn, 928 F.3d at 693. This includes the

trunk and containers in the vehicle. See, e.g., Arizona v. Gant, 556 U.S. 332, 347 (2009)

(“If there is probable cause to believe a vehicle contains evidence of criminal activity,

United States v. Ross, 456 U.S. 798, 820-21 (1982), authorizes a search of any area of the

vehicle in which the evidence might be found.”) (citations omitted); United States v.

                                             23
          CASE 0:20-cr-00104-NEB-TNL Doc. 70 Filed 01/06/21 Page 24 of 49




Walker, 840 F.3d 477, 483 (8th Cir. 2016) (trunk); United States v. Brooks, 715 F.3d 1069,

1075 (8th Cir. 2013) (containers). “Probable cause for a search under the automobile

exception exists if the facts and circumstances known to the officers when they began the

search were sufficient in themselves for a person of reasonable caution to believe that

contraband or evidence of criminal activity was present in the vehicle.” Walker, 840 F.3d

at 483.

          Prior to searching the vehicle, law enforcement had received a report describing

three individuals “in possession of [an] inc[e]ndiary device in the area of Ida B[.] Wells

and State.” Arrest Report at 164. Chicago police observed a group of individuals matching

the suspect individuals’ description “while in the area of State and Ida B[.] Wells.” Arrest

Report at 164. This group of individuals was observed standing outside the maroon sedan

with the doors open. Arrest Report at 164. As Chicago police approached, two of the

individuals ran from the vehicle while the other three, including Defendant, were taken into

custody without incident. Arrest Report at 164.

          Again, probable cause is not a high bar. Wesby, 138 S. Ct. at 586. Individuals

matching the description of three people reported to be in possession of an incendiary

device were observed in the same area of the report, standing in close proximity to a

maroon sedan with the doors open. When law enforcement approached, two of the five

individuals fled. Under the totality of the circumstances, there was probable cause to

believe the vehicle contained contraband or other evidence of a crime, namely, incendiary

devices. Accordingly, pursuant to the automobile exception, no warrant was required to

search the vehicle.

                                             24
       CASE 0:20-cr-00104-NEB-TNL Doc. 70 Filed 01/06/21 Page 25 of 49




       Based on the foregoing, the Court recommends that Defendant’s motion to suppress

evidence from his arrest and the search of his vehicle in Chicago be denied.

       C. Motion to Suppress Statements

       Defendant moves to suppress the statements he made on May 31, 2020, following

his arrest on grounds they were obtained after he invoked his right to counsel.

       “The Fifth Amendment requires that Miranda warnings be given when a person is

interrogated by law enforcement after being taken into custody.” United States v. Giboney,

863 F.3d 1022, 1027 (8th Cir. 2017); see also Miranda v. Arizona, 384 U.S. 436, 444-45,

(1966). “Officers must provide Miranda warnings to suspects in custody because ‘the

inherently coercive nature of custodial interrogation blurs the line between voluntary and

involuntary statements.’” United States v. Diaz, 736 F.3d 1143, 1148 (8th Cir. 2013)

(internal quotation marks omitted) (quoting J.D.B. v. North Carolina, 564 U.S. 261, 269

(2011)). “Failure to do so results in a violation of the suspect’s Fifth Amendment rights

and renders any statement gained from the violation inadmissible in the government’s case-

in-chief.” United States v. Sanchez, 676 F.3d 627, 630 (8th Cir. 2012). A suspect may

waive his or her Miranda rights, “provided the waiver is made voluntarily, knowingly and

intelligently.” Miranda, 384 U.S. at 444; accord Maryland v. Shatzer, 559 U.S. 98, 104

(2010); see also, e.g., United States v. Evans, No. 19-cr-294(2) (PJS/LIB), 2020 WL

1930586, at *3 (D. Minn. Mar. 4, 2020), report and recommendation adopted, 2020 WL

1923225 (D. Minn. Apr. 21, 2020).




                                            25
          CASE 0:20-cr-00104-NEB-TNL Doc. 70 Filed 01/06/21 Page 26 of 49




                1. Invocation of Counsel

          “If the suspect effectively waives his right to counsel after receiving the Miranda

warnings, law enforcement officers are free to question him.” Davis v. United States, 512

U.S. 452, 458 (1994); see, e.g., Evans, 2020 WL 1930586, at *3; United States v.

Kouayara, 189 F. Supp. 3d 835, 845 (D. Minn. 2016). But, if the suspect “indicates in any

manner and at any stage of the process that he wishes to consult with an attorney before

speaking there can be no questioning.” Miranda, 384 U.S. at 444-45. “If he requests

counsel, ‘the interrogation must cease until an attorney is present.’” Edwards v. Arizona,

451 U.S. 477, 482 (1981) (quoting Miranda, 384 U.S. at 474); accord Shatzer, 559 U.S. at

104. As such, a suspect, “having expressed his desire to deal with the police only through

counsel, is not subject to further interrogation by authorities until counsel has been made

available to him, unless the [suspect] himself initiates further communication, exchanges

or conversations with the police.” Edwards, 451 U.S. at 484-85; accord Davis, 512 U.S.

at 458.

          “‘The implicit assumption’ behind the Edwards rule is that an officer’s request for

interrogation, if made after a suspect invokes his or her rights, ‘pose[s] a significantly

greater risk of coercion’ than the same request if made prior to invocation.” Kouayara,

186 F. Supp. 3d at 845 (quoting Shatzer, 559 U.S. at 105) (alteration in original). “That

increased risk results not only from the police’s persistence in trying to get the suspect to

talk, but also from the continued pressure that begins when the individual is taken into

custody as a suspect and sought to be interrogated—pressure likely to increase as custody

is prolonged.” Shatzer, 559 U.S. at 105 (quotation omitted); accord Kouayara, 189 F.

                                              26
        CASE 0:20-cr-00104-NEB-TNL Doc. 70 Filed 01/06/21 Page 27 of 49




Supp. 3d at 845. “The Edwards presumption of involuntariness ensures that police will

not take advantage of the mounting coercive pressures of prolonged police custody by

repeatedly attempting to question a suspect who previously requested counsel until the

suspect is badgered into submission.” Shatzer, 559 U.S. at 105 (quotation and citation

omitted).

       To invoke his or her right to counsel and end questioning by law enforcement, “the

suspect must unambiguously request counsel.” Davis, 512 U.S. at 459; accord Berghuis

v. Thompkins, 560 U.S. 370, 381 (2010); see also, e.g., Evans, 2020 WL 1930586, at *3.

The suspect “must articulate his desire to have counsel present sufficiently clearly that a

reasonable police officer in the circumstances would understand the statement to be a

request for an attorney.” Davis, 512 U.S. at 459; see United States v. Adams, 820 F.3d 317,

323 (8th Cir. 2016) (invocation of right to remain silent must be “a clear, consistent

expression of a desire to remain silent”) (quotation omitted). “[I]f a suspect makes a

reference to an attorney that is ambiguous or equivocal in that a reasonable officer in light

of the circumstances would have understood only that the suspect might be invoking the

right to counsel, . . . [police are] not require[d to] . . . ceas[e] . . . questioning.” Davis, 512

U.S. at 459; accord Berghuis, 560 U.S. at 381. “This is an objective inquiry which

considers the circumstances surrounding the request.” Evans, 2020 WL 1930586, at *6

(citing Davis, 512 U.S. at 458-59).

       Focusing on the initial statements he made as the FBI agents entered the room,

Defendant argues that he explicitly and unequivocally invoked his right to counsel and

therefore, under Edwards, the agents were required to cease any interrogation. But

                                                27
       CASE 0:20-cr-00104-NEB-TNL Doc. 70 Filed 01/06/21 Page 28 of 49




Defendant takes too narrow a view of his purported invocation, which must be viewed in

light of the surrounding circumstances. The purported invocation came just as the agents

were entering the room. The agents quickly sought to clarify whether Defendant was in

fact invoking his right to counsel. Roughly 20 seconds after Defendant first stated that he

wanted a lawyer and did not want to speak with the agents, he reversed course, waving the

agents in and telling the agents he would speak with them. Under the totality of the

circumstances, a reasonable officer would have viewed these circumstances as ambiguous

and only that Defendant “might be invoking the right to counsel.” Davis, 512 U.S. at 459;

see Evans, 2020 WL 1930586, at *7. Defendant’s purported invocation was not an

unambiguous request for counsel, and the agents were not required to stop speaking with

him. See Evans, 2020 WL 1930586, at *7; see also Adams, 820 F.3d at 323.

              2. Valid Waiver

       As the Supreme Court observed in Davis, “when a suspect makes an ambiguous or

equivocal statement[,] it will often be good police practice for the interviewing officers to

clarify whether or not he actually wants an attorney.” 512 U.S. at 461. “Clarifying

questions help protect the rights of the suspect by ensuring that he gets an attorney if he

wants one, and will minimize the chance of a confession being suppressed due to

subsequent judicial second-guessing as to the meaning of the suspect’s statements

regarding counsel.” Id.

       The agents here did exactly that. They explained that, before they would speak with

Defendant, they would read him his rights and make sure he understood them.

Notwithstanding Defendant’s response that he knew his rights, the agents still went through

                                             28
       CASE 0:20-cr-00104-NEB-TNL Doc. 70 Filed 01/06/21 Page 29 of 49




his rights with him, asking whether he understood them and if he had any questions. While

the process of obtaining Defendant’s signature on the consent form was interrupted by the

first agent’s departure to take a phone call and Defendant’s responses were not always

audible, Defendant’s actions indicated his willingness to sign the consent form and speak

with the agents when he reached out to sign the form while he and the second agent were

waiting for the first agent to return. Moreover, upon the first agent’s return and before the

agents began to question Defendant, the first agent again confirmed that Defendant was

willing to speak with them; Defendant had read and understood his rights; and it was

Defendant’s signature on the form.

       Defendant maintains that the Government has failed to prove that he voluntarily

waived his Miranda rights.

              The waiver inquiry “has two distinct dimensions”: waiver must
              be “voluntary in the sense that it was the product of a free and
              deliberate choice rather than intimidation, coercion, or
              deception,” and “made with a full awareness of both the nature
              of the right being abandoned and the consequences of the
              decision to abandon it.”

Berghuis, 560 U.S. at 382-83 (quoting Moran v. Burbine, 475 U.S. 412, 421

(1986)); accord United States v. Vinton, 631 F.3d 476, 483 (8th Cir. 2011).           Courts

consider the totality of the circumstances in determining whether a waiver is valid, and the

Government bears the burden of proving validity by a preponderance of the

evidence. Vinton, 631 F.3d at 483; United States v. Haggard, 368 F.3d 1020, 1024 (8th

Cir. 2004).




                                             29
       CASE 0:20-cr-00104-NEB-TNL Doc. 70 Filed 01/06/21 Page 30 of 49




       “As a general proposition, the law can presume that an individual who, with a full

understanding of his or her rights, acts in a manner inconsistent with their exercise has

made a deliberate choice to relinquish the protections those rights afford.” Berghuis, 560

U.S. at 385; accord United States v. House, 939 F.2d 659, 662 (8th Cir. 1991) (“[W]aiver

may be inferred from the fact that the defendant responded to questions posed by the

interviewer after being advised of his rights.”); United States v. Soto, No. 07-cr-0223

(PJS/JSM), 2007 WL 3120816, at *13 (D. Minn. Oct. 23, 2007) (“[A] defendant’s

willingness to answer questions after acknowledging his Miranda rights is sufficient to

constitute an implied waiver.”); United States v. Mandujano, No. 03-cr-178(2) (JRT/FLN),

2003 WL 22076577, at *4 (D. Minn. Aug. 22, 2003) (“Waiver can be inferred by conduct,

and a willingness to answer questions after acknowledging Miranda rights is sufficient to

constitute an implied waiver.”).

                      a.    Voluntary

       “A confession is voluntary if it is ‘the product of an essentially free and

unconstrained choice by its maker.’” United States v. New, 491 F.3d 369, 374 (8th Cir.

2007) (quoting Schneckloth v. Bustamonte, 412 U.S. 218, 225 (1973)); accord Vinton, 631

F.3d at 482. “In order to determine whether a confession was voluntary, [courts] look to

the totality of the circumstances and must determine whether the individual’s will was

overborne.” United States v. Gaddy, 532 F.3d 783, 788 (8th Cir. 2008) (quotation omitted).

“A statement is not considered involuntary unless the police extorted it from the accused

by means of coercive activity.” Vinton, 631 F.3d at 482 (quotation omitted); accord New,

491 F.3d at 374 (“Our cases hold that a confession may not be found involuntary absent

                                           30
        CASE 0:20-cr-00104-NEB-TNL Doc. 70 Filed 01/06/21 Page 31 of 49




some type of coercive activity on the part of law enforcement officials.”) (quotation

omitted).

        Defendant maintains “[t]here was nothing voluntary about the interrogation after

th[e] initial interaction” because “[t]he conversation needed to end as soon as [the] agents

entered the cell and [he] requested a lawyer.” Def.’s Reply at 6. As stated above, however,

Defendant did not unambiguously invoke his right to counsel. Defendant does not assert

that the FBI agents engaged in coercive activity. Nor could he. This Court’s independent

review of the video of the May 31 interview with Defendant “clearly and readily indicates

that the [agents] did not engage in threatening or coercive tactics.” Evans, 2020 WL

1930586, at *5. The agents were professional and respectful during the interview and made

no threats or promises. See id.

                       b.   Knowing & Intelligent

        It is not enough that the Government “establishes that a Miranda warning was given

and the accused made an uncoerced statement . . . . The [Government] must make the

additional showing that the accused understood these rights.” Berghuis, 560 U.S. at 384.

“To make a knowing and intelligent waiver, the defendant must have ‘full awareness of

both the nature of the right being abandoned and the consequences of the decision to

abandon it.’” United States v. Gallardo, 495 F.3d 982, 990 (8th Cir. 2007) (quoting Moran,

475 U.S. at 421).

        Defendant has not asserted that the waiver was not knowingly and intelligently

made.    Again, the Court’s independent review of the interview video “shows that

Defendant fully comprehended the nature and scope of the conversation not only at its

                                            31
            CASE 0:20-cr-00104-NEB-TNL Doc. 70 Filed 01/06/21 Page 32 of 49




inception but also during the entirety of the . . . interview.” Evans, 2020 WL 1930586, at

*6. The agents repeatedly asked Defendant if he understood his Miranda rights or had any

questions before they interviewed him. Defendant in fact demonstrated an understanding

of his Miranda rights even before the agents went over them with him. Defendant also

responded appropriately to questions being asked of him.

           Based on the foregoing, the Court concludes that Defendant made a voluntary,

knowing and intelligent waiver of his Miranda rights and therefore recommends that

Defendant’s motion to suppress his statements be denied.

           D. Motion to Dismiss Indictment: Failure to State Offense

           Defendant moves to dismiss Counts 1 and 3 of the Indictment, charging him with

civil disorder and arson respectively, for failure to state an offense. 7

           An indictment must contain “a plain, concise, and definite written statement of the

essential facts constituting the offense charged.” Fed. R. Crim. P. 7(c)(1). “An indictment

is adequate if it contains all of the essential elements of the offense charged, fairly informs

the defendant of the charges against which he must defend, and alleges sufficient

information to allow a defendant to plead a conviction or acquittal as a bar to a subsequent

prosecution.” United States v. Palmer, 917 F.3d 1035, 1039 (8th Cir. 2019) (quotation

omitted); see also, e.g., United States v. Sewell, 513 F.3d 820, 821 (8th Cir. 2008). “An

indictment is normally sufficient if its language tracks the statutory language.” Sewell, 513

F.3d at 821; see, e.g., United States v. Flute, 929 F.3d 584, 587 (8th Cir. 2019) (language



7
    At the hearing, Defendant confirmed that this motion related only to Counts 1 and 3. Tr. 20:16-19.

                                                          32
       CASE 0:20-cr-00104-NEB-TNL Doc. 70 Filed 01/06/21 Page 33 of 49




of statute is starting point for determining whether charged crime encompasses the conduct

alleged). The “test of the sufficiency of an indictment is not whether it could have been

made more definite and certain.” United States v. Debrow, 346 U.S. 374, 376 (1953); see

United States v. Tebeau, 713 F.3d 955, 962 (8th Cir. 2013). “Indictments are normally

sufficient unless no reasonable construction can be said to charge the offense.” United

States v. Nabors, 45 F.3d 238, 240 (8th Cir. 1995) (quotation omitted); see also, e.g.,

Palmer, 917 F.3d at 1039; United States v. Mann, 701 F.3d 274, 288 (8th Cir. 2017);

Sewell, 513 F.3d at 821.

              1. Count 1: Civil Disorder

       Count 1 charges Defendant with committing civil disorder in violation of 18 U.S.C.

§ 231(a)(3). A “civil disorder” is “any public disturbance involving acts of violence by

assemblages of three or more persons, which causes an immediate danger of or results in

damage or injury to the property or person of any other individual.” 18 U.S.C. § 232(1).

In relevant part, § 231(a)(3) makes it a crime to

              commit[] . . . any act to obstruct, impede, or interfere with any
              . . . law enforcement officer lawfully engaged in the lawful
              performance of his official duties incident to and during the
              commission of a civil disorder which in any way or degree
              obstructs, delays, or adversely affects commerce or the
              movement of any article or commodity in commerce or the
              conduct or performance of any federally protected function.

       Defendant argues that the Indictment “fails to set forth any factual allegations to

indicate how [he] interfered with any law enforcement officers performing official duties,

or how he obstructed commerce, the movement of any article and commodity in



                                             33
       CASE 0:20-cr-00104-NEB-TNL Doc. 70 Filed 01/06/21 Page 34 of 49




commerce[,] and the performance of any federally protected function.” ECF No. 33 at 2;

see Def.’s Mem. in Supp. at 1 n.1 (resting on arguments in motion).

       The Indictment alleges that large numbers of law enforcement officers and members

of the National Guard were deployed to quell civil disorders—“includ[ing] acts of violence,

arson, looting, and other malicious damage to property”—that arose in the wake of the

peaceful protests surrounding the death of George Floyd. Indictment ¶ 2. The Indictment

further alleges that “[t]hese civil disorders caused damage to numerous businesses engaged

in interstate commerce,” thereby “obstruct[ing], delay[ing], and adversely affect[ing]

interstate commerce,” and “obstructed, delayed, and adversely affect[ed] a federally

protected function.” Indictment ¶ 2.

       As to Defendant’s conduct, the Indictment alleges that Defendant acted to obstruct,

impede, or interfere with law enforcement officers responding to the civil disorders by

“passing out explosive devices he indicate[d] he possessed” and “encouraging others to

throw his explosive devices at law enforcement officers responding to the public protests.”

Indictment ¶ 4; see Indictment ¶ 5. The Indictment sets forth examples, referenced by time

stamp, in which video allegedly shows Defendant identifying “SWAT trucks”; stating he

has “some bombs” if people “want to throw them back”; encouraging others to “bomb them

back”; explaining how to use the “bombs” (“light it and throw it”) “as he handed out an

item with brown casing and a green wick to other individuals”; remarking that another

individual is “going to bomb the police” with one of his “bombs”; and praising the

“bomb’s” delivery (“good shot my boy”). Indictment ¶ 5.



                                            34
        CASE 0:20-cr-00104-NEB-TNL Doc. 70 Filed 01/06/21 Page 35 of 49




       The Indictment sets forth sufficient facts that: (1) civil disorders existed at the time

of Defendant’s alleged conduct; (2) those civil disorders were in some way or degree

obstructing, delaying, or adversely affecting commerce or the movement of items in

commerce; (3) law enforcement officers were lawfully engaged in efforts to respond to

those civil disorders; and (4) by handing out explosive devices and encouraging others to

throw those devices at such law enforcement officers, Defendant knowingly acted to

obstruct, impede, or interfere with the efforts of such officers. See United States v. Casper,

541 F.2d 1275, 1276 (8th Cir. 1976) (per curiam) (listing elements); see also United States

v. Mechanic, 454 F.2d 849, 854 (8th Cir. 1971) (intent as essential element).

       The Indictment also charges Defendant in connection with a civil disorder resulting

in interference with a federally protected function. Indictment ¶ 7. See Casper, 541 F.2d

at 1276 (“That such civil disorder was resulting in interference with a federally protected

function.”). A “federally protected function” is “any function, operation, or action carried

out, under the laws of the United States, by any department, agency, or instrumentality of

the United States or by an officer or employee thereof; and such term shall specifically

include, but not be limited to, the collection and distribution of the United States mails.”

18 U.S.C. § 232(3).

       The Government did not identify the manner in which the civil disorders that law

enforcement officers were responding to in the wake of the protests following George

Floyd’s death allegedly interfered with a federally protected function.           In fact, the

Government did not address Defendant’s federally-protected-function argument at all. In

responding to Defendant’s motion, the Government focused solely on law enforcement

                                              35
         CASE 0:20-cr-00104-NEB-TNL Doc. 70 Filed 01/06/21 Page 36 of 49




officers and the alleged acts committed by Defendant that obstructed, impeded, or

interfered with their ability to respond to the civil disorders. See Gov’t’s Consol. Resp. at

17-18.

         Regardless, based on the Court’s conclusion that the Indictment plainly sets forth

sufficient facts as to a violation of § 231(a)(3) with respect to civil disorders interfering

with commerce or the movement of items in commerce, the federally-protected-function

argument is moot. The federally-protected-function aspect of § 231(a)(3) is joined with

the disjunctive “or.” “When, as here, a statute is worded in the disjunctive, federal pleading

requires that an indictment charge in the conjunctive to inform the accused fully of the

charges.” United States v. Urkevich, 408 F.3d 1031, 1036 (8th Cir. 2005) (quotation

omitted); see also, e.g., United States v. Schmidt, 571 F.3d 743, 747 (8th Cir. 2009) (“Rules

of federal pleading require indictments to charge in the conjunctive, using the term ‘and,’

even when the statute is drafted in the disjunctive, using the term ‘or.’”) (citing United

States v. Vickerage, 921 F.2d 143, 147 (8th Cir.1990)).

         Therefore, the Court recommends that Defendant’s motion be denied with respect

to Count 1.

               2. Count 3: Arson

         Count 3 charges Defendant with arson in violation of 18 U.S.C. §§ 2 and 844(i) for

“maliciously damag[ing] by means of fire” a Sprint store located in Minneapolis, which is

“a building used in interstate commerce.” Indictment ¶ 11. In relevant part, § 844(i) states

that



                                             36
        CASE 0:20-cr-00104-NEB-TNL Doc. 70 Filed 01/06/21 Page 37 of 49




              [w]hoever maliciously damages . . . by means of fire or an
              explosive, any building, vehicle, or other real or personal
              property used in interstate or foreign commerce or in any
              activity affecting interstate or foreign commerce shall be
              imprisoned for not less than 5 years and not more than 20 years,
              fined under this title, or both . . . .

       There is no dispute that the Indictment tracks the langue of § 844(i). See, e.g., Flute,

929 F.3d at 587; Sewell, 513 F.3d at 821. Acknowledging that the Indictment alleges that

he “discusse[d] lighting a fire at the [Sprint] store,” Defendant argues that the Indictment

“fails to allege that he actually caused any damage.” ECF No. 33 at 2; see Def.’s Mem. in

Supp. at 1 n.1.

       “[A] court may not insist that a particular word or phrase appear in the indictment

when the element is alleged ‘in a form’ which substantially states the element.” United

States v. Villarreal, 707 F.3d 942, 957 (8th Cir. 2013) (quotation omitted); accord United

States v. Wyatt, 853 F.3d 454, 457 (8th Cir. 2017); see also, e.g., United States v. Mayer,

No. 19-cr-0096 (WMW/HB), 2020 WL 2520672, at *4 (D. Minn. May 18, 2020).

Similarly, “[a]n indictment need not use the specific words of the statute, so long as by fair

implication it alleges an offense recognized by law.” Villarreal, 707 F.3d at 957 (quotation

omitted). And, as stated above, an indictment is normally sufficient unless no reasonable

construction can be said to charge the offense. See, e.g., Palmer, 917 F.3d at 1039; Mann,

701 F.3d at 288; Sewell, 513 F.3d at 821; Nabors, 45 F.3d at 240.

       The Indictment alleges that Defendant is on video asking for lighter fluid; entering

a Sprint store in Minneapolis; and, a few second later, stating that he “lit [the store] on

fire.” Indictment ¶ 5. The Indictment sufficiently alleges a violation of § 844(i) as it


                                              37
         CASE 0:20-cr-00104-NEB-TNL Doc. 70 Filed 01/06/21 Page 38 of 49




specifically asserts that Defendant lit a store on fire, and it is a more than fair implication

that lighting a store on fire causes damage to it.

        Therefore, the Court likewise recommends that Defendant’s motion be denied with

respect to Count 3.

        E. Motion to Dismiss Indictment: Constitutional Challenges

        Lastly, Defendant moves to dismiss the Indictment on grounds that each of the three

counts he is charged with is “based on statutes that are overly broad and vague.” ECF No.

34 at 1. At the hearing, the Court ordered additional briefing on this motion to clarify the

constitutional challenges being asserted. Tr. 22:13-23:17. The Court directed that such

briefing (1) specifically identify the type of constitutional challenge being asserted; (2)

state where applicable whether such challenge is facial, as-applied, or both; and (3) set

forth the relevant factual and legal bases in support of the challenge. Tr. 23:8-17.

Defendant has done little to clarify his constitutional arguments in the manner directed by

the Court. This lack of clarity has rendered his arguments difficult to parse.

                 1. As-Applied Challenges

        Defendant has asserted as-applied challenges to the civil-disorder, 18 U.S.C.

§ 231(a)(3), and arson, 18 U.S.C. § 844(i), 8 statutes as well as the Anti-Riot Act (“ARA”),

18 U.S.C. § 2101 et seq. See Def.’s Mem. in Supp. at 13; see generally ECF No. 34. The

parties agree that such challenges require resolution of factual issues related to the alleged

offenses and are therefore premature at this time. Gov’t’s Consol. Resp. at 22; Def.’s Mem.


8
 Although the arson charge encompasses both 18 U.S.C. § 2 and § 844(i), Defendant has not asserted any
challenges to § 2.

                                                      38
            CASE 0:20-cr-00104-NEB-TNL Doc. 70 Filed 01/06/21 Page 39 of 49




in Supp. at 13; Gov’t’s Suppl. Opp’n at 11. See United States v. Turner, 842 F.3d 602,

604-06 (8th Cir. 2016); see, e.g., United States v. Gantt, No. 20-CR-2020-CJW, 2020 WL

6821020, at *12 (N.D. Iowa Sept. 2, 2020), report and recommendation adopted, 2020 WL

5653983 (N.D. Iowa Sept. 23, 2020); United States v. Waldo, No. 19-03117-01-CR-S-RK,

2020 WL 2617134, at *2 (W.D. Mo. Jan. 22, 2020), report and recommendation adopted,

2020 WL 2616736 (W.D. Mo. May 22, 2020); United States v. Stupka, 418 F. Supp. 3d

402, 406 (N.D. Iowa 2019). Therefore, the Court recommends that Defendant’s motion

to dismiss be denied without prejudice as to all as-applied challenges to the civil-disorder

and arson statutes and the ARA.

                     2. Facial Challenges

           Defendant has also asserted facial challenges to the civil-disorder and arson 9 statutes

and the ARA. “Imprecise laws can be attacked on their face as either overbroad or vague.”

Snider v. City of Cape Girardeau, 752 F.3d 1149, 1157 (8th Cir. 2014); accord Musser v.

Mapes, 718 F.3d 996, 1000 (8th Cir. 2013).

                            a.   Vagueness

           The Fifth Amendment provides that “[n]o person shall . . . be deprived of life,

liberty, or property, without due process of law.” U.S. Const. amend. V. “Stemming from

this guarantee is the concept that vague statutes are void.” United States v. Cook, 782 F.3d

983, 987 (8th Cir. 2015) (quotation omitted), cert. denied, 577 U.S. 906 (2015); see also

United States v. Williams, 553 U.S. 285, 304 (2008). “[T]he void-for-vagueness doctrine



9
    See supra n.8.

                                                  39
       CASE 0:20-cr-00104-NEB-TNL Doc. 70 Filed 01/06/21 Page 40 of 49




requires that a penal statute define the criminal offense with sufficient definiteness that

ordinary people can understand what conduct is prohibited and in a manner that does not

encourage arbitrary and discriminatory enforcement.” Kolender v. Lawson, 461 U.S. 352,

357 (1983); see also, e.g., Sessions v. Dimaya, 138 S. Ct. 1204, 1212 (2018); Williams, 553

U.S. at 304. It “guarantees that ordinary people have ‘fair notice’ of the conduct a statute

proscribes.” Dimaya, 138 S. Ct. at 1212; see also, e.g., United States v. Davis, 139 S. Ct.

2319, 2325 (2019) (“Vague laws contravene the first essential of due process of law that

statutes must give people of common intelligence fair notice of what the law demands of

them.”) (quotation omitted). It also “guards against arbitrary or discriminatory law

enforcement by insisting that a statute provide standards to govern the actions of police

officers, prosecutors, juries, and judges.” Dimaya, 138 S. Ct. at 1212. “‘Void for

vagueness simply means that criminal responsibility should not attach where one could not

reasonably understand that his contemplated conduct is proscribed.’” United States v.

Washam, 312 F.3d 926, 929 (8th Cir. 2002) (quoting United States v. Nat’l Dairy Prods.

Corp., 372 U.S. 29, 32-33 (1963)).

       In order to challenge facially a statute as void for vagueness, a defendant must

“show that the statute is vague as applied to his particular conduct.” United States v.

Bramer, 832 F.3d 908, 909 (8th Cir. 2016) (per curiam) (citing Cook, 782 F.3d at 987); see

Johnson v. United States, 576 U.S. 591, 602 (2015) (“[O]ur holdings squarely contradict

the theory that a vague provision is constitutional merely because there is some conduct

that clearly falls within the provision’s grasp.”); see also Turner, 842 F.3d at 606 n.1; cf.



                                             40
        CASE 0:20-cr-00104-NEB-TNL Doc. 70 Filed 01/06/21 Page 41 of 49




Stupka, 418 F. Supp. 3d at 408 (“The case law on th[e] issue [of when a facial void-for-

vagueness challenge is allowed] is limited and unclear.”).

       While Defendant has presented a myriad of hypotheticals as to the purported

vagueness of the civil-disorder and arson statutes and the ARA, he has not articulated how

these statutes are vague as applied to his particular conduct. Under existing precedent,

Defendant’s facial challenges to these statutes as being void for vagueness cannot succeed.

Bramer, 832 F.3d at 909-10; see Hood v. United States, 342 F.3d 861, 864 (8th Cir. 2003);

see, e.g., Waldo, 2020 WL 2617134, at *2-3; Stupka, 418 F. Supp. 3d at 412-13. However,

in light of the Court’s recommendation regarding Defendant’s as-applied challenges, see

supra Section III.E.1, the Court will likewise recommend that Defendant’s motion to

dismiss be denied without prejudice as to facial challenges of the civil-disorder and arson

statutes and the ARA as void for vagueness.

                        b.   Overbreadth

       “[O]utside the limited First Amendment context, a criminal statute may not be

attacked as overbroad.” Schall v. Martin, 467 U.S. 253, 268 n.18 (1984); see Musser, 718

F.3d at 1001 (“The facial overbreadth doctrine is restricted in its application . . . and is not

recognized outside the limited context of the First Amendment.”) (quotation omitted).

“Criminal statutes may be overbroad on their face, when they purport to punish speech or

expressive conduct that is otherwise protected by the First Amendment.” United States v.

Shabazz, No. CR. 4-95-3 (JMR/FLN), 1995 WL 235026, at *5 (D. Minn. Apr. 11, 1995),

report and recommendation adopted in part, 883 F. Supp. 422 (D. Minn. 1995). Under

this doctrine, “[a] statute is facially invalid if it prohibits a substantial amount of protected

                                               41
          CASE 0:20-cr-00104-NEB-TNL Doc. 70 Filed 01/06/21 Page 42 of 49




speech.” Williams, 553 U.S. at 292; accord United States v. Stevens, 559 U.S. 460, 473

(2010).    “Invalidation for overbreadth is strong medicine that is not to be casually

employed.” Williams, 553 U.S. at 293 (quotation omitted). As such, “[r]arely, if ever, will

an overbreadth challenge succeed against a law or regulation that is not specifically

addressed to speech or to conduct necessarily associated with speech (such as picketing or

demonstrating).” Virginia v. Hicks, 539 U.S. 113, 124 (2003); see, e.g., United States v.

Warsame, 537 F. Supp. 2d 1005, 1016 (D. Minn. 2008) (“overbreadth challenge will rarely

succeed against a statute that does not specifically regulate speech”).

                           i.   Counts 1 & 3: Civil Disorder & Arson

       “The first step in overbreadth analysis is to construe the challenged statute; it is

impossible to determine if the statute reaches too far without first knowing what the statute

covers.” Williams, 553 U.S. at 293; accord Stevens, 559 U.S. at 474.

       Neither the civil-disorder nor the arson statute purports to regulate First Amendment

expression. Beginning with the civil-disorder statute, the Eighth Circuit Court of Appeals

held in Mechanic that “§ 231(a)(3) has no application to speech, but applies only to violent

physical acts.” 454 F.2d at 852 (emphasis added). Because § 231(a)(3) “reaches only acts

to impede, obstruct, or interfere with police officers and firemen,” it “does not purport to

reach speech of any kind.” Id. at 853.

       Relying on the Supreme Court’s decision in City of Houston v. Hill, Defendant

likens § 231(a)(3) to a municipal ordinance which, in relevant part, made “it unlawful for

any person to in any manner oppose, molest, abuse or interrupt any policeman in the

execution of his duty.” 482 U.S. 451, 461 (1987) (quotation omitted). The Supreme Court

                                             42
         CASE 0:20-cr-00104-NEB-TNL Doc. 70 Filed 01/06/21 Page 43 of 49




held that the municipal ordinance “prohibit[ed] verbal interruptions of police officers,” and

therefore was overbroad because it “criminalize[d] a substantial amount of constitutionally

protected speech, and accord[ed] the police unconstitutional discretion in enforcement.”

Id. at 461, 466. Defendant’s argument that “[t]here is no requirement under [§ 231(a)(3)]

that the criminal act be physical rather than verbal,” ECF No. 34 at 4, overlooks the Eighth

Circuit’s holding in Mechanic that “§ 231(a)(3) . . . applies only to violent physical acts.”

454 F.2d at 852 (emphasis added) . This Court will apply Eighth Circuit precedent. Hood,

342 F.3d at 864.

        Similarly, the arson statute is not directed at First Amendment expression. Rather,

§ 844(i) prohibits the damage or destruction by fire (or explosive) of buildings, vehicles,

or other real or personal property used in interstate commerce. Section 844(i) is therefore

distinguishable from those regulations expressly directed at the flag. 10 See generally, e.g.,

United States v. Eichman, 496 U.S. 310 (1990); Texas v. Johnson, 491 U.S. 397 (1989); cf.

Gallagher v. City of Clayton, 699 F.3d 1013, 1021 (8th Cir. 2012) (“Examples of inherently

expressive conduct that warrant constitutional scrutiny when burdened by legislation

include the burning of the American flag . . . .”). Further, Defendant’s undeveloped

argument that “[t]he burning of one’s own property could be one’s prerogative,” ECF No.

34 at 10, ignores Russell v. United States, 471 U.S. 858 (1985), in which the Supreme Court

upheld a conviction under § 844(i) for a person who set fire to an apartment building he

owned and operated as a rental property. See also, e.g., United States v. Salas, 889 F.3d


10
   And, assuming for sake of argument that the personal property burned was a flag, such an argument would more
appropriately be raised in the context of an as-applied challenge concerning the defendant’s own conduct rather than
a facial overbreadth challenge.

                                                        43
         CASE 0:20-cr-00104-NEB-TNL Doc. 70 Filed 01/06/21 Page 44 of 49




681, 684 (10th Cir. 2018) (“[Section] 844(i) may apply to a person who destroys his or her

own property.”); Evey v. United States, No. 2:16-CV-08900-SVW, 2018 WL 6133407, at

*6 (C.D. Cal. May 10, 2018) (“Section 844(i) does not have, as an element, that the

involved property must belong to ‘another’. . . . An arson conviction can be premised on

the burning of one’s own property in contemplation of purely economic harm to others.”)

(citation omitted).

        Accordingly, the Court recommends that Defendant’s motion to dismiss the civil-

disorder and arson charges on grounds that the underlying statutes are overbroad be denied.

                               ii.    Count 2: Riot

        The Government acknowledges that, in United States v. Miselis, 972 F.3d 518 (4th

Cir. 2020), the Fourth Circuit Court of Appeals recently determined that portions of the

ARA are overbroad and therefore unconstitutional under the First Amendment. 11 Gov’t’s

Suppl. Opp’n at 12. In Miselis, the Fourth Circuit held that the ARA “sweeps up a

substantial amount of speech that remains protected advocacy under” Brandenburg v.

Ohio, 395 U.S. 444 (1969) (per curiam), “in so far as it encompasses speech tending to

‘encourage’ or ‘promote’ a riot under 18 U.S.C. § 2101(a)(2), as well as speech ‘urging’

others to riot or ‘involving’ mere advocacy of violence under 18 U.S.C. § 2102(b).” 972

F.3d at 525-26; see id. at 535-39. Finding that the rest of the ARA “comport[ed] with the

First Amendment” and that “the[se] discrete instances of overbreadth [we]re severable

from the remainder of the [Act],” the Fourth Circuit severed these provisions, leaving the


11
  The Ninth Circuit Court of Appeals also recently heard argument on the constitutionality of the ARA. United
States v. Rundo, No. CR 18-00759-CJC, 2019 U.S. Dist. LEXIS 233081 (C. D. Cal. June 3, 2019), appeal filed, No.
19-50189 (9th Cir. June 12, 2019) (oral argument heard Nov. 17, 2020).

                                                      44
        CASE 0:20-cr-00104-NEB-TNL Doc. 70 Filed 01/06/21 Page 45 of 49




remainder of the ARA intact. Id. at 526; see id. at 541-44.; cf., e.g., United States v.

Dellinger, 472 F.2d 340, 360-62 (7th Cir. 1972); Nat’l Mobilization Comm. to End War in

Viet Nam v. Foran, 411 F.2d 934, 936-39 (7th Cir. 1969); United States v. Betts, No. 20-

20047, 2020 WL 7700093, at *4-5 (C.D. Ill. Dec. 28, 2020); United States v. Hoffman, 334

F. Supp. 504, 509 (D. D.C. 1971). But see Rundo, 2019 U.S. Dist. LEXIS 233081, at *7-

18.

       Defendant argues that “[p]ersons seeking to exercise the[] fundamental rights [of

freedom of assembly and free speech] can easily find themselves subject to federal felony

riot charges because other participants in an assembly engage in violent acts, or even just

make constitutionally protected political statements that are interpreted under this overly

broad statute to be threats of violence.” ECF No. 34 at 8. This argument ignores that, in

order for there to be a conviction, the Government must prove the defendant “acted with

specific intent to engage in unprotected speech or conduct” under § 2101(a). Miselis, 972

F.3d at 535; see 18 U.S.C. § 2101(a) (“Whoever travels in interstate or foreign commerce

or uses any facility of interstate or foreign commerce, including, but not limited to, the

mail, telegraph, telephone, radio, or television, with intent . . . .”) (emphasis added). Indeed,

the same argument was rejected by the Seventh Circuit Court of Appeals in Foran, where

it was argued that the “mere presence in a crowd, some of whom might be performing acts

of violence, could be considered participating in a riot.” 411 F.2d at 938. The Seventh

Circuit reasoned:

              Plaintiffs’ arguments based on guilt by association, loss of
              control over a theretofore peaceful assembly, and strict liability
              for the acts of anyone joining an intended peaceful

                                               45
       CASE 0:20-cr-00104-NEB-TNL Doc. 70 Filed 01/06/21 Page 46 of 49




              demonstration simply fail to take account of the language of
              the statute. The statute does interdict riot-connected overt acts,
              but only if the prescribed intent is present when the interstate
              travel or use of interstate facilities occurs. Thus the intent to
              engage in one of the prohibited overt acts is a personal
              prerequisite to punishment under this provision and necessarily
              renders any challenge based on innocent intent or unexpected
              result wide of the mark.

Id.; see also Betts, 2020 WL 7700093, at *5.

       Defendant also argues that the Fourth Circuit did not go far enough in Miselis and

should have severed “organize” from § 2101(a)(2) as well because “‘organizing . . . also is

inherently speech and falls within the First Amendment freedoms of assembly and to

petition [the] government.” Def.’s Mem. in Supp. at 15.

       Defendant himself acknowledges that the Fourth Circuit “engaged in extensive

analysis as to how the language of [the ARA] criminalized conduct protected by the First

Amendment” in Miselis. Def.’s Mem. in Supp. at 15. As part of this extensive analysis,

the Fourth Circuit expressly considered the use of “organize” in § 2101(a)(2) and found

that it was not overbroad. Miselis, 972 F.3d at 537-38. The Fourth Circuit explained:

              With respect to the verb “organize,” however, we reach a
              different outcome. As it pertains to an event like a riot,
              “organize” is readily understood to mean “to form or establish
              something . . . by . . . bringing people together into a structured
              group,” “to oversee the coordination of the various aspects of
              something” or “to arrange the components of something in a
              way that creates a particular structure.” See Organize, Encarta
              Webster’s Dictionary of the English Language (2d ed. 2004).
              We think speech tending to organize a riot might thus include
              communicating with prospective participants about logistics,
              arranging travel accommodations, or overseeing efforts to
              obtain weapons needed to carry out the planned violence.



                                              46
        CASE 0:20-cr-00104-NEB-TNL Doc. 70 Filed 01/06/21 Page 47 of 49




               Yet as these definitions and examples indicate, speech tending
               to “organize” others to riot consists not of mere abstract
               advocacy, but rather of concrete aid. For, by the time speech
               reaches the point of organizing a riot, it has crossed the line
               dividing abstract idea from material reality, even if its
               components must still be brought together, coordinated,
               arranged, or otherwise structured into form.

               In other words, speech tending to organize a riot serves not to
               persuade others to engage in a hypothetical riot, but rather to
               facilitate the occurrence of a riot that has already begun to take
               shape. Such speech comes much closer to “preparing a group
               for violent action” than merely “teaching . . . the moral
               propriety” of violence in the abstract, Brandenburg, 395 U.S.
               at 48, 89 S. Ct. 1827, and may even be characterized as the sort
               of “aiding and abetting of criminal conduct” that doesn’t
               qualify for First Amendment protection, see Rice, 128 F.3d at
               242-43. It follows that speech tending to organize a riot under
               § 2101(a)(2), unlike that of encouraging and promoting a riot,
               doesn’t implicate mere advocacy of lawlessness, and may thus
               be proscribed without reference to Brandenburg.

Id. at 537-38. Defendant’s conclusory, one-sentence argument does not diminish the

persuasive force of the Fourth Circuit’s reasoned analysis.

       Procedurally, Defendant has challenged the overbreadth of the ARA in a motion to

dismiss a count in the Indictment. The Government’s memorandum reflects an acceptance

of Miselis as it applies to this case:

               However, the Miselis opinion left large portions of the statute
               intact, including the provisions [Defendant] is charged with
               violating. To be clear, [Defendant] is not charged with merely
               promoting or encouraging rioting. The Indictment focuses on
               [Defendant’s] organization, participation, and actions in
               carrying on a riot in and around Minneapolis. [Defendant]
               provides no basis for expanding the scope of Miselis and does
               nothing to refute its constitutional analysis, which upholds the
               portions of the statute [Defendant] faces.



                                              47
          CASE 0:20-cr-00104-NEB-TNL Doc. 70 Filed 01/06/21 Page 48 of 49




Gov’t’s Suppl. Opp’n at 12 (citation omitted). In light of the Government’s apparent

acquiescence to Miselis for purposes of this case, the Court recommends that Defendant’s

motion to dismiss be granted in part to the extent that Count 2 of the Indictment charges

Defendant with encouraging or promoting a riot under § 2101(a)(2). 12 See Miselis, 972

F.3d at 542-43.

                                        IV. RECOMMENDATION

         Based upon the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY RECOMMENDED that:

         1. Defendant’s Motion to Suppress Evidence Seized Pursuant to Search Warrants,
            ECF No. 30, be DENIED.

         2. Defendant’s Motion to Suppress Evidence from Search and Seizure of
            Defendant and Vehicle in Chicago, ECF No. 31, be DENIED.

         3. Defendant’s Motion to Suppress Statement, ECF No. 32, be DENIED.

         4. Defendant’s Motion to Dismiss Indictment for Failure to State Offense, ECF No.
            33, be DENIED.




                                          [Continued on next page.]




12
  Given the present procedural posture and the absence of any express allegations in the Indictment that Defendant
“urged” others to riot or that his alleged conduct “involved” mere advocacy of violence, see generally Indictment,
the effects, if any, of Miselis’s holding with respect to § 2102(b) seem better addressed in the context of any future
jury instructions. See Betts, 2020 WL 7700093, at *6.

                                                          48
       CASE 0:20-cr-00104-NEB-TNL Doc. 70 Filed 01/06/21 Page 49 of 49




       5. Defendant’s Motion to Dismiss Charges Based on Void for Vagueness and
          Overbreadth, ECF No. 34, be DENIED WITHOUT PREJUDICE IN PART
          as to all as-applied challenges and facial vagueness challenges to the civil-
          disorder and arson statutes as well as the ARA; DENIED IN PART as to facial
          challenges to the civil-disorder and arson statues as overbroad; and GRANTED
          IN PART to the extent that Count 2 of the Indictment charges Defendant with
          encouraging or promoting a riot under § 2101(a)(2) of the ARA.




Date: January   6    , 2021                                     s/ Tony N. Leung
                                                         Tony N. Leung
                                                         United States Magistrate Judge
                                                         District of Minnesota


                                                         United States v. Rupert
                                                         Case No. 20-cr-104 (NEB/TNL)



                                         NOTICE

Filing Objections: This Report and Recommendation is not an order or judgment of the
District Court and is therefore not appealable directly to the Eighth Circuit Court of
Appeals.

Under Local Rule 72.2(b)(1), “a party may file and serve specific written objections to a
magistrate judge’s proposed finding and recommendations within 14 days after being
served a copy” of the Report and Recommendation. A party may respond to those
objections within 14 days after being served a copy of the objections. LR 72.2(b)(2). All
objections and responses must comply with the word or line limits set for in LR 72.2(c).

Under Advisement Date: This Report and Recommendation will be considered under
advisement 14 days from the date of its filing. If timely objections are filed, this Report
and Recommendation will be considered under advisement from the earlier of: (1) 14
days after the objections are filed; or (2) from the date a timely response is filed.




                                             49
